Citation Nr: 1145509	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  05-17 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from June 1976 to June 1980 and had additional service in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2004 and March 2005 rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a psychiatric disability (to include depression and schizophrenia) and PTSD, respectively.  In March 2008, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims files.

In a July 2008 decision, the Board denied the claim for a psychiatric disorder other than PTSD and remanded the claim for PTSD for the issuance of a statement of the case (SOC).  An SOC with respect to PTSD was issued in July 2009.  The Veteran appealed the denial of the claim for a psychiatric disorder other than PTSD to the United States Court of Appeals for Veterans Claims (Court), resulting in a Joint Motion for Remand (Joint Motion) by the parties.  By an August 2009 Order, the Court remanded this matter for compliance with the instructions in the Joint Motion.  In March 2010 the Board remanded the claim for a psychiatric disorder other than PTSD for further development.  The claim was remanded in July 2011 for due process reasons.

At the time of the Board's July 2008 decision and remand, PTSD was treated as a separate claim from claims for other psychiatric disorders.  Subsequently, the Court issued a decision in the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In this case, the Veteran has been diagnosed with bipolar disorder and PTSD.  Therefore, in light of the medical evidence of record, the Board finds it appropriate to recharacterize the issue on appeal as a claim of service connection for a psychiatric disorder, to include PTSD and bipolar disorder, in order to consider all reported psychiatric disabilities in accordance with Clemons.

FINDINGS OF FACT

1. The Veteran did not serve in combat; there is no credible corroborating evidence of his alleged noncombat stressors.

2. A psychiatric disability was not manifested in service; a psychosis was not manifested in the first postservice year; and the preponderance of evidence is against a finding that any currently diagnosed psychiatric disability, including bipolar disorder and PTSD, is related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability, including bipolar disorder and PTSD, is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice requirements with respect to the claim for a psychiatric disorder other than PTSD were satisfied by May 2004 and May 2005 letters that explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised him to submit any evidence or provide any information he had regarding his claim.  With respect to the PTSD claim, a January 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised him to submit any evidence or provide any information he had regarding his claim.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), several pages enclosed with September 2006 correspondence from VA to the Veteran informed him of disability rating and effective date criteria. 

While a May 2007 VCAA notice letter erroneously informed him that new and material evidence was required to reopen his claims, this error was corrected during his March 2008 hearing wherein the undersigned Veterans Law Judge stated that to establish service connection for a disability "you need to show that you have the current disability that you're looking to have service connected" and "[y]ou need to show that something in service could have caused it and you need to show that what could have caused the disability indeed caused it."  See March 2008 hearing transcript at 6.

Further, with respect to the claim for a psychiatric disorder other than PTSD, the Board remanded the case in 2010 for the issuance of another VCAA notice letter, which was issued in October 2010.  In addition the issues on appeal were readjudicated several times, most recently in a September 2011 supplemental statement of the case.  The Veteran has had ample opportunity to respond/ supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.   VA's notice requirements in this matter are met.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained VA outpatient treatment records.  The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent postservice treatment records (and records from Social Security Administration (SSA)) have been secured.  The Veteran also provided testimony during his 2008 hearing.

With respect to psychiatric disorders other than PTSD, the Veteran underwent an examination in November 2010.  This examination is found to be adequate for adjudication purposes.  The examiner was especially qualified to render an opinion as she is a Diplomate of both the American Board of Psychiatry and Neurology and the American Board of Forensic Psychology.  She specifically noted that the claims folders had been reviewed and she summarized the relevant evidence in great detail in her report; she examined the Veteran for over two hours; and she thoroughly explained her negative opinion (finding no relationship between his diagnosed psychiatric disorder and service), including addressing the Veteran's contentions.  The opinion is adequate because it reflects familiarity with the entire record, including the Veteran's lay statements, and includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

With respect to the contentions regarding PTSD, the Veteran's noncombat stressors are unverified.  Regarding stressor verification, the Veteran has been advised that to enable such development to proceed, he must submit more detailed information about the stressors; he has not done so.  An examination to address these statements is not necessary.  This is so because a medical opinion based on such statements would not be probative, as discussed in further detail below.  

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of psychiatric disability.  Upon entrance into reserve service, he noted in his July 1981 report of medical history that he experienced frequent trouble sleeping.  In a June 1993 report of medical history (for purposes of reserve service), he denied frequent trouble sleeping, depression, and excessive worry.

June 2002 to October 2005 VA treatment records show that in June 2002, the Veteran was seeking treatment for his alcohol dependence when he first complained of depression; he indicated he had been depressed since Thanksgiving.  On initial evaluation for addiction, he reported that he used to have both good and bad dreams about his military experiences in the early 1980s; the last dream he recalled having was in 1982.  He denied any history of inpatient or outpatient psychiatric treatment, and there were no current suicidal or homicidal thoughts, auditory verbal hallucinations, or delusions.  Depression and alcohol dependence were diagnosed.

In November 2002, the Veteran advised a VA physician who was treating him for addiction that a doctor affiliated with SSA had diagnosed paranoid schizophrenia.  He denied having ever heard any voices or experiencing paranoia.  The psychiatrist reviewed the DSM-IV criteria for diagnoses of schizophrenia and paranoid schizophrenia with the Veteran, and it was agreed that he was not a paranoid schizophrenic.  The diagnosis was depression.

In January 2005, major depressive disorder and alcohol dependence were diagnosed.  It was also noted that PTSD should also be considered.  On February 2005 PTSD evaluation, it was felt that the Veteran did not meet the criteria for PTSD.  Major depressive disorder, alcohol dependence, and R/O (rule out) PTSD were diagnosed.

In March 2005, the Veteran was referred for an initial mental health evaluation due to increased depression, suicidal ideation due to multiple psychosocial stressors (housing, finances, and limited support system), feelings of hopelessness, and trouble sleeping.  The Axis 1 diagnoses were: bipolar disorder, alcohol dependence, in remission, R/O bereavement.  The Axis 2 diagnosis was R/O personality disorder.

In an April 2005 letter the Veteran's VA healthcare providers state that they view him diagnostically as: 1) Bipolar II Disorder, 2) Personality Disorder NOS (not otherwise specified), and 3) Alcohol Abuse, in remission.

In October 2005, bipolar disorder, currently euthymic, was diagnosed by a psychiatry medical student.  A few days later, the Veteran's psychiatrist reviewed the progress notes and disagreed that the Veteran was euthymic.  The psychiatrist felt he was anxious, and exhibited signs of depression, not bipolar disorder.  Depression was diagnosed.

Records from SSA received in October 2006 show a primary psychiatric diagnosis of major depression, and further diagnoses of bipolar disorder II, personality disorder, NOS, and alcohol abuse, in remission.  The records do not address the etiology of any of the disorders. 

At the March 2008 Travel Board hearing, the Veteran testified that although he was not treated for a psychiatric disorder in service or within one year of service, he feels that there was something "going on" in service.  He related a specific incident in service when he witnessed a homosexual act; this left him feeling unsettled and paranoid, as he did not know how to react to such an event, and it continues to affect him currently.

A December 2008 record prepared by a VA staff psychiatrist noted that the Veteran had bipolar disorder and that it "is considered to be a long-term (life-long) psychiatric disorder."

In November 2010, the Veteran underwent a VA psychiatric examination prepared by Dr. HM, a Diplomate of both the American Board of Psychiatry and Neurology and the American Board of Forensic Psychology.  Dr. HM diagnosed bipolar I disorder unrelated to service and a personality disorder.  She opined that:

Although the bipolar disorder is considered to be lifetime, it did not begin in this individual until after he had left military service and a period of time too far removed from his military service to have that considered as an etiology.  It is noted that his current psychiatric disorder did not begin in service, it is not related to any event or incident in service.  It is noted that frequently paranoid ideation, as the veteran expressed now, will take from the past alleged incidents surrounding homosexuality, but it is not his witnessing of what was reported to be a pair of intoxicated males kissing one another that lead to the emergence of his bipolar I disorder.

The Board finds this opinion highly probative as Dr. HM specifically noted that the claims folders had been reviewed, so she was aware of the Veteran's history; she summarized the relevant evidence in great detail in her report; she examined the Veteran for over two hours; and she thoroughly explained her negative opinion, including addressing the Veteran's contentions.  

In January 2011, a letter from Dr. KR, staff psychiatrist of day programs at the VA facility where the Veteran had been an day patient since early December 2010, diagnosed the Veteran with bipolar disorder II; PTSD; and alcohol dependence in full, sustained remission.  Dr. KR noted that the Veteran reported (1) an incident in service where he was bullied by another servicemember and then engaged in a physical altercation; (2) an incident in service where he was shooting guns at random on an uninhabited island and then found out the island was inhabited; and (3) an incident where "dummy" ammunition was being loaded (but which still could explode if dropped) and everyone laughed when the Veteran ran when someone accidentally dropped the ammunition.  Dr. KR noted "[the Veteran] carries the diagnosis of PTSD related to these events."  She also opined that "[the Veteran] also carries a diagnosis of Bipolar Disorder II, and noted that he first experienced symptoms of a Major Depressive Episode during his first year in the Navy . . . ."  She explained that "Bipolar Disorder often manifests in one's late teens or early 20's, as is the case with [the Veteran].  Psychosocial stressors, including the relentless bullying that [the Veteran] experienced, are known to precipitate or "trigger" a depressive episode."  Dr. KR stated that the Veteran manifested symptoms of depression in service and noted that it was "not uncommon for people to avoid treatment for mental illness . . . ."

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence or aggravation of psychoses may be presumed if such is manifested to a compensable degree within a year of a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, a claimant must submit: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Where the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the Veteran now has a psychiatric disability, as various postservice medical records show he carries diagnoses of depression, major depressive disorder, bipolar (I or II) disorder, personality disorder, and alcohol abuse in remission.  

As an initial matter, service connection is not available for personality disorders or primary alcohol abuse.  Notably, personality disorder, of themselves (i.e., without superimposed acquired psychiatric disability) are not compensable disabilities.  See 38 C.F.R. §§ 3.303(c), 4.9.  Further, the law specifically prohibits compensation for disability due to primary alcohol abuse.

With respect to the remaining diagnoses, the preponderance of the evidence shows that such disabilities were not manifested in service or for many years after service.  VA treatment records first show that depression was diagnosed in June 2002, twenty-two years after service.  Such a lengthy time interval between service and the earliest postservice clinical documentation of the disability is of itself a factor for consideration against a finding that any current bilateral hearing loss is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service).  Further, the most probative medical opinion of record, the 2010 opinion of Dr. HM, concludes that the Veteran's current psychiatric disorder began "after he had left military service and a period of time too far removed from his military service to have that considered as an etiology."

In addition, a psychosis is not shown to have been manifested to a compensable degree in the first postservice year.  Again, preponderance of the evidence, including the opinion of Dr. HM, reveals that the Veteran's current psychiatric disability did not develop until many years after service.  Therefore, service connection for these disabilities on the basis that they became manifest in service, and persisted, or on a presumptive basis (for psychosis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

To establish service connection for any currently diagnosed psychiatric disability, the Veteran must show, by competent evidence, that such disability is somehow otherwise related to his service.  The preponderance of the evidence in the record is against a finding of a relationship between any current psychiatric disability and the Veteran's service.  The positive evidence includes the January 2011 statement from Dr. KR.  The negative evidence includes the November 2010 VA examination report by Dr. HM.  
The Board finds that the preponderance of the evidence is against the claim as the negative evidence outweighs the positive.  The conclusions reached by the 2010 VA examiner are more probative and persuasive than the 2011 medical opinion.  First, the negative evidence is more persuasive because the 2010 examiner had the benefit of a review of the complete record, including STRs, SSA records, VA treatment records, and the Veteran's written statements.  This review strengthens Dr. HM's conclusions as she noted supporting evidence in the record to buttress her findings.  

The 2010 examination report is more probative and persuasive because it provided more detailed, and better explained, findings than did Dr, KR.. Dr. HM supports her findings with references to evidence (or lack thereof) in the record, including the Veteran's preservice history.  The author of the 2011 opinion, on the other hand, addresses only the stressors that the Veteran alleged occurred in service.  As the Board finds that the Veteran lacks credibility, a medical opinion such as the 2011 opinion, which rests in large part on his statements, is of minimal probative value.

The November 2010 opinion of Dr. HM, by contrast, notes that the Veteran had numerous pre-military stressors like his father's alcoholism, prolonged absence from the family, and abusiveness; alleged sexual abuse; and dangerousness in his neighborhood growing up, including injury from a gang.  The rationale based upon the in-depth review of the record provided by Dr. HM for all her medical opinions makes her opinions more probative than that of Dr. KR.

In summary, the negative evidence, particularly Dr. HM's opinion, is more probative than the positive evidence because Dr. HM supports her conclusions with reference to clinical data in the factual record, whereas Dr. KR's opinion is based solely on the assessment of the Veteran at one point in time (December 2010 to January 2011).  

With respect to PTSD, the Veteran does not contend that the claimed stressors are related to combat, and the evidence does not show that he engaged in combat with the enemy.  The Veteran did not receive any awards or decorations specifically denoting combat.  Thus, in order to establish the occurrence of the claimed stressors, his testimony must be corroborated by credible supporting evidence.  However, his noncombat stressors are not corroborated.

The Veteran's accounts of witnessing a homosexual act; being bullied and then engaging in a physical altercation; shooting guns at random on an uninhabited island, or perhaps inhabited, island; and being laughed at after running when "dummy" ammunition was dropped are generally incapable of corroboration.  He testified that he "reported" witnessing the homosexual act, but he has not identified with sufficient detail any other sources where verification of alleged stressors could be pursued.  The Veteran's service personnel records do show that he received non-judicial punishment for assault [which, notably, suggest he was the perpetrator, and not the victim, of aggression] in November 1978, but do not corroborate his account that he was bullied in service.  

Further, the Board finds that the Veteran's statements are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His accounts of his stressors are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The Veteran's credibility is also weakened by his inconsistent descriptions of his stressors.  For years, starting from the time he filed his PTSD claim in November 2004, the only stressor he described was witnessing the homosexual act.  However, the record shows that after the issuance of his June 2009 statement of the case which informed him that service connection was denied for PTSD because he had not provided a verifiable stressor, for the first time he began to describe other stressors.  Significantly, the January 2011 report from Dr. KR did not mention the earlier-reported stressor of witnessing the homosexual act.  

As noted above, certain VA treatment records and the January 2011 medical opinion of Dr. KR show a diagnosis of PTSD; however, the diagnosis is based on the Veteran's unsupported history of stressors that are not corroborated.  A medical opinion premised on an unsubstantiated account is of no probative value and cannot serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a postservice examination of the Veteran cannot establish the occurrence of a stressor).  Without evidence that the Veteran engaged in combat or credible supporting evidence of an in-service stressor, even unequivocal medical evidence that he has a diagnosis of PTSD is insufficient to establish that PTSD is service-related, so as to substantiate a claim of service connection.  As the record does not show that the Veteran engaged in combat with the enemy, and there is no credible supporting evidence of an in-service stressor event, a threshold legal requirement for establishing service connection for PTSD is not met.  

The preponderance of the evidence is against the Veteran's claim.  Accordingly, the benefit of the doubt doctrine does not apply; the claim must be denied.  


ORDER

Service connection for a psychiatric disability, to include bipolar disorder and PTSD, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


